DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 03/23/2021, with respect to claims 7 and 8 have been fully considered and are persuasive.  The interpretation of claims 1-9 under 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see pages 6-8, filed 03/23/2021, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see pages 9-12, filed 03/23/2021, with respect to amended claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 7, as stated above, currently amended claims 1 and 7 overcome the prior rejections using Purnhagen et al. (US 20140235192 A1) in view of Franca-Neto (US 20110149428 A1).  An updated prior art search was conducted and the closest prior art of record considered by the Examiner is Kroeger (US 20040165680 A1).  However, Kroeger, taken separately or in 
Claim 1: calculating a power spectrum for each piece of the modulated signal, the power spectrum comprising a set of values, each value of the power spectrum being calculated from a first value of the upper sideband and from a second value of the lower sideband, the first and second values being symmetrical with respect to the carrier frequency, said calculating of the power spectrum for each piece of the modulated signal being carried out with said computer by executing the computer program instructions encoded in said non-transitory memory; and
calculating an average power spectrum by averaging the power spectra to reduce a noise part of the modulated electrical signal, said calculating of the average power spectrum being carried out with said computer by executing the computer program instructions encoded in said non-transitory memory, and outputting, by the noise reduction device, the average power spectrum of the modulated electrical signal in which the noise part of the modulated electrical signal has been reduced,
taken in combination with the other limitations of claim 1, and 

Claim 7: calculating a power spectrum for each piece of the modulated signal, the power spectrum comprising a set of values, each value of the power spectrum being calculated from a first value of the upper sideband and from a second value of the lower sideband, the first and second values being symmetrical with respect to the carrier frequency; and 
calculating an average power spectrum by averaging the power spectra to reduce a noise part of the modulated electrical signal,
taken in combination with the other limitations of claim 7.

Regarding dependent claims, Claims 2-6 and 10 are allowed by virtue of their dependence on claim 1, and Claims 8 and 9 are allowed by virtue of their dependence on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta (US 20110288823 A1) discloses a Wideband Digital Spectrometer.
Wildhagen (US 7046811 B1) discloses a Stereo Demultiplexer.
Kroeger et al. (US 20010023175 A1) discloses a Method and Apparatus for Reduction of FM Interference for FM In-band On-channel Digital Audio Broadcasting System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	05/20/2021

/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863